DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-18 and 20, as originally filed, are currently pending and have been considered below.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The Figure 4 is blurry,  and as such the drawing does not aid in understanding the invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
4.	Claims  objected to because of the following informalities: 
Claim 19 is missing. So claim 20 should be renumbered to claim 19.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-8 and 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (USP 2015//0323931) in view of Nieto et al. (“Development of a three-dimensional collision risk model tool top access safety in high density en-route airspace”, Aerospace engineering, March 3, 2010”) in view of Lum et al. (“Accessing and Estimating Risk of Operating Unmanned Aerial System in populated Areas”, 11th AIA A Aviation Technology , September 20-22, 2011).

As Per Claim 1, Downey et al. ( Downey) teaches, a method of assessing safety risk associated with a flight plan of an aircraft, (Abstract; para [0014]-(0016]- system to automatically determine risks associated with an unmanned vehicle's flight operation) the method comprising: receiving, from the operator of the aircraft, a flight plan, the aircraft being scheduled to implement the flight plan, wherein the flight plan comprises a departure location, a destination location, and one or more intermediate geographic areas over which the aircraft is scheduled to fly before arriving at the destination 
However, Downey does not explicitly teach, determining, based on the flight plan, one or more 3-dimensional voxels corresponding to the intermediate geographic areas; 
receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-dimensional virtual areas;  receiving from a remote system, air surveillance data corresponding to the one or more 3-dimensional voxels; calculating, based on the air surveillance data, for each of the 3-dimensional voxels, a respective probability of collision for the 3-dimensional voxel; and  calculating, based on the respective probabilities of collision for the 3- dimensional voxels, an air risk value for the flight plan.
However, in a related field of Art, Neito et al. ( Neito)  teaches, determining, based on the flight plan, one or more 3-dimensional voxels corresponding to the intermediate geographic areas; (Abstract; page 4, col 1- three-dimensional CRM is based on the analysis of recorded aircraft tracks from radar data processing systems in order to identify and analyse automatically all proximate events within a time span and a given volume of airspace; segmented line is characterized by a sequence of points with defined coordinates: time at which an aircraft passes a specific point and speeds for each segment); receiving from a remote system, air surveillance data corresponding to the one or more 3-dimensional voxels; calculating, based on the air surveillance data, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Downey and Nieto  before him  before the effective filing date of the claimed invention  to modify the systems of Downey, to include the teachings  of Nieto  and configure with the system of Downey in order to compute an aggregate risk value associated with the flight plan and thereby enable preventive actions to mitigate risks associated with the route.  
However, Downey in view of Nieto does not explicitly teach, receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-dimensional virtual areas.

It would have been obvious to one of ordinary skill in the art, having the teachings of Downey and Nieto  and  Lum  before him before the effective filing date of the claimed invention  to modify the systems of Downey, to include the teachings Lum and configure with the system of Downey in order to  provide the system with access to population data for the estimation of ground risk. 

As per Claim 2, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 1. However, Downey  in view of Nieto and Lum teaches, wherein the received air surveillance data corresponding to a 3-dimensional voxel comprises historic flight path data for aircraft within the voxel within a predetermined period of time, and wherein the calculating of the respective probability of collision for each of the 3- dimensional voxels further comprises: aggregating historic flight path data for aircraft within the voxel to determine an airspace density corresponding to a likelihood of collision within the voxel, and wherein the calculating of the air risk value for the flight plan further comprises: aggregating the determined airspace densities of each of the 3-dimensional voxels. 
(Nieto : page 6, col 1-2; page 7, col 2).
As per Claim 3, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 2. However, Downey  in view of Nieto and Lum teaches, modifying the determined airspace density within the voxel based on a temporal condition, wherein (Nieto : page 7, col 2 to page 8, col 1 ).
As per Claim 4, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 2. However, Downey  in view of Nieto and Lum teaches, wherein the flight path comprises a planned altitude at which the aircraft is scheduled to fly, wherein the calculating of the respective probability of collision for each of the 3- dimensional voxels further comprises: (Nieto :page 4. col 1; page 6, col 1-2; page 9, col 2); dividing the 3-dimensional voxel into a plurality of respective virtual spaces, each respective virtual space corresponding to a different range of altitude; and 47WO 2020/242447PCT/US2019/034057 determining an airspace density corresponding to a likelihood of collision within each virtual space within the 3-dimensional voxel, and wherein, in the calculating of the air risk value for the flight plan, the aggregating comprises aggregation of the airspace densities of the virtual spaces, of each voxel, corresponding to a range of altitude into which the planned altitude falls, (Nieto : page 4, col 1; page 6, col 1-2; page 9, col 2).
As per Claim 5, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 1. However, Downey  in view of Nieto and Lum teaches, comparing at least one of the calculated ground risk value for the flight plan and the calculated air risk value for the flight plan to a predetermined matrix of risk assessment decisions, the matrix containing risk remediation information; and transmitting, to the operator of the aircraft, corresponding risk remediation information. ( Downey :(para [0052)-(0054]).
As per Claim 6, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 1. However, Downey  in view of Nieto and Lum teaches, receiving, from a sensor of the aircraft, battery information of the aircraft;  (Downey : (para [0023), [0030]);
(Downey : (para (0036) -(0040). (0054]).
As per Claim 7, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 1. However, Downey  in view of Nieto and Lum teaches, receiving, from a remote system, temporal information relating to the flight plan; and calculating, based on the temporal information, a temporal risk value for the flight plan, 48WO 2020/242447PCT/US2019/034057 wherein the risk assessment indicator is determined based on the calculated ground risk value for the flight plan, the calculated air risk value for the flight plan, and the calculated temporal risk value for the flight plan. (Downey :  (para (0036)-(0040), (0050)-(0054], (0095]). 
As per Claim 8, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 1. However, Downey  in view of Nieto and Lum teaches, receiving, from the operator of the aircraft, vehicle information associated with the aircraft; transforming the received vehicle information into one or more numerical values indicative of one of more of: a maintenance history of the aircraft and a vehicle fault history of the aircraft; wherein the calculation of the air risk value for the flight plan is further based on the transformed vehicle information.  (Downey : (para (0017), (0022). (0033)-(0036]).

As per Claim 10, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising:  (Downey : (para (0069], (0072)-(0076], [0103]); receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-dimensional virtual areas; ( Lum : (page 4, 7-8)); calculating, based on the satellite data, for each of the 2-dimensional virtual areas, a respective ground risk value for the 2-dimensional virtual area; calculating, based on the respective ground risk values for each of the 2- dimensional virtual areas, a ground risk value for the flight plan; (Downey :(para (0043], (0057)-(0058]); and displaying, via the user interface, a risk assessment indicator based on the calculated ground risk value for the flight plan.  (Downey : (para (0040)-(0041). (00711).

As per Claim 11, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the risk assessment indicator is a recommendation for a mitigating action to reduce risk associated with the flight plan.  (Downey :(para (0052)-(0054]). 

As per Claim 12, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: receiving, via the user interface, modification information regarding a modification to one of: the aircraft or the flight plan; and displaying, via the user interface, an updated risk assessment indicator based on the received modification information. (Downey :  (para (0035)-(0037), (0040)-(0041), (00711).

As per Claim 13, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the received air surveillance data corresponding to a 3-dimensional voxel comprises historic flight path data for aircraft within the voxel within a predetermined period of time, wherein the calculating of the respective probability of collision for each of the 3- dimensional voxels comprises aggregating historic flight path data for aircraft within the voxel to determine an airspace density corresponding to a likelihood of collision within the voxel, and wherein the calculating of the air risk value for the flight plan comprises aggregating the determined airspace densities of each of the 3-dimensional voxels.  (Nieto:  (page 6, col 1-2; page 7, col 2).

As per Claim 14, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: sub-dividing each of the 3-dimensional voxels into a plurality of respective altitude ranges;  (Nieto : (page 4, col 1; page 6, col 1-2; page 9, col 2); determining an airspace density corresponding to a likelihood of collision within each altitude range of a 3-dimensional voxel, and aggregating the airspace densities of the altitude ranges, of each voxel, that correspond to the altitude of the flight plan. (Nieto : (page 4, col 1; page 6, col 1-2; page 9, col 2).

As per Claim 15, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 10. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: comparing at least one of the calculated ground risk value for the flight plan and the calculated air risk value for the flight plan to a predetermined matrix of risk assessment decisions, the matrix containing risk remediation information; and transmitting, to the operator of the aircraft, risk remediation information based on the comparing. (Downey : (para (0052)-(0054]).

As per Claim 16, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: receiving, from a sensor of the aircraft, battery information of the aircraft;  (Downey (para (0023), [0030]); and calculating, based on the battery information, a battery risk value for the flight plan, wherein the risk assessment indicator is determined based on the calculated ground risk value for the flight plan, the calculated air risk value for the flight plan, and the calculated battery risk value for the flight plan.  (Downey  (para (0036] -(0040). (0054]).
As per Claim 17, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: receiving, from a remote system, temporal information relating to the flight plan; and calculating, based on the temporal information, a temporal risk value for the flight plan, ( Downey : (para [0036]-(0040], (0050)-(0054], [0095]). 

As per Claim 18, Downey  as modified by Nieto and Lum  teaches the limitation of Claim 9. However, Downey  in view of Nieto and Lum teaches, wherein the processor is further configured to, when executing the instructions, perform steps comprising: receiving, from the operator of the aircraft, vehicle information associated with the aircraft; and transforming the received vehicle information into one or more numerical values indicative of one of more of: a maintenance history of the aircraft and a vehicle fault history of the aircraft; wherein the calculation of the air risk value for the flight plan is further based on the transformed vehicle information  (Downey :(para [0017], [0022], [0033]-(0036]).

As per Claim 20  Downey   teaches, a non-transitory computer readable storage medium storing instructions that, when executed, cause a computer system to perform steps comprising: (Abstract; para (0014]-(0016), [0108]-(0109] - system to automatically determine risks associated with an unmanned vehicle's flight operation): displaying, on a display screen, a user interface; (para (0037]- user interface 200, a user has selected an option to display information): receiving, via the user interface, information comprising a flight plan of an aircraft and vehicle information of the aircraft, wherein the flight plan comprises one or more geographic areas over which the aircraft is scheduled to fly; (para (0014]. [0041]-(0043], (0078]- 
However, Downey does not explicitly teach, receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-dimensional virtual areas; and determining, based on the flight plan, one or more 3-dimensional virtual areas corresponding to the one or more geographic areas; 53WO 2020/242447PCT/US2019/034057 receiving, from a remote system, air surveillance data corresponding to the one or more 3-dimensional virtual areas;  calculating, based on the air surveillance data, for each of the 3-dimensional virtual areas, a respective probability of collision for the 3-dimensional virtual area; and  calculating, based on the respective probabilities of collision for each of the 3- dimensional virtual areas, an air risk value for the flight plan.
In a related field  of Art, Nieto  teaches,  determining, based on the flight plan, one or more 3-dimensional virtual areas corresponding to the one or more geographic areas; (Abstract; page 4, col 1- three-dimensional CRM is based on the analysis of recorded aircraft tracks from radar data processing systems in order to identify and analyse automatically all proximate events within a time span and a given volume of airspace; segmented line is characterized by a sequence of points with defined coordinates: time at which an aircraft passes a specific point and speeds for each segment);receiving, from a remote system, air surveillance data corresponding to the one or more 3-dimensional virtual areas;  calculating, based on the air surveillance data, for each of the 3-dimensional virtual areas, a respective probability of collision for the 3-
It would have been obvious to one of ordinary skill in the art, having the teachings of Downey and Nieto  before him  before the effective filing date of the claimed invention  to modify the systems of Downey, to include the teachings  of Nieto  and configure with the system of Downey in order to compute an aggregate risk value associated with the flight plan and thereby enable preventive actions to mitigate risks associated with the route.
However, Downey in view of Nieto does not explicitly teach, receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-dimensional virtual areas.
However, in  a related field of Art  Lum teaches, receiving, from a remote system, satellite data indicating the respective population density of the one or more 2-
It would have been obvious to one of ordinary skill in the art, having the teachings of Downey and Nieto  and  Lum  before him  before the effective filing date of the claimed invention  to modify the systems of Downey, to include the teachings Lum and configure with the system of Downey in order to  provide the system with access to population data for the estimation of ground risk. 

7.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (USP 2015//0323931) in view of Nieto et al. (“Development of a three-dimensional collision risk model tool top access safety in high density en-route airspace”, Aerospace engineering, March 3, 2010”).  
As Per Claim 9, Downey  et al. ( Downey) teaches,  a system for assessing safety risk associated with a flight plan of an aircraft, the system comprising: (Abstract; para [0014]-(0016]- system to automatically determine risks associated with an unmanned vehicle's flight operation) a memory storing instructions (para (0108)-(0109]- code modules (or "engines"); and a processor configured to, when executing the instructions, perform steps comprising: (para [0108)-(0109]-computer processors):  displaying, on a display screen, a user interface; (para (0037]- user interface 200, a user has selected an option to display information):(b) receiving, via the user interface, information comprising the flight plan and a type of the aircraft; (para (0014], [0041)-
(0043], (0078]- obtain information identifying contingency plans of the UAV; identify one or more waypoints, e.g., locations in space, that the UAV wishes to pass through); (c) 

However, Downey does not explicitly teach, (d) determining, based on the flight plan, one or more 3-dimensional voxels corresponding to the one or more geographic areas; 49WO 2020/242447PCT/US2019/034057(e) receiving, from a remote system, air surveillance data corresponding to the one or more 3-dimensional voxels; (f) calculating, based on the air surveillance data, for each of the 3-dimensional voxels, a respective probability of collision for the 3-
In a related field of Art, Nieto teaches,   determining, based on the flight plan, one or more 3-dimensional voxels corresponding to the one or more geographic areas; (Abstract; page 4, col 1- three-dimensional CRM is based on the analysis of recorded aircraft tracks from radar data processing systems in order to identify and analyse automatically all proximate events within a time span and a given volume of airspace; segmented line is characterized by a sequence of points with defined coordinates: time at which an aircraft passes a specific point and speeds for each segment); receiving, from a remote system, air surveillance data corresponding to the one or more 3-dimensional voxels;   calculating, based on the air surveillance data, for each of the 3-dimensional voxels, a respective probability of collision for the 3-dimensional voxel; (page 3, col 2; page 4, col 2 - The RDP module reads the radar data in the All Purpose Structured Eurocontrol Surveillance Information Exchange (ASTERIX) format, performs track segmentation, and identifies all proximate events within a selected scenario; After several meetings with air traffic controllers and pilots and careful analysis of the literature (16], an LAT of 10 min was initially chosen for the model. However, the three-dimensional CRM tool allows filtering of events based on any of the model parameters); and calculating, based on the respective probabilities of collision for each of the 3- dimensional voxels, an air risk value for the flight plan; (page 4, col 1; page 5, col 1 to page 6, col 2; page 8, col 1-2 - risk context and safety metrics described earlier can be classified into three categories based on their relation with the three factors of the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Downey and Nieto  before him  before the effective filing date of the claimed invention  to modify the systems of Downey, to include the teachings  of Nieto  and configure with the system of Downey in order to compute an aggregate risk value associated with the flight plan and thereby enable preventive actions to mitigate risks associated with the route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663